DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

3.        	In the applicant’s submission, claims 1, 3-5, 8-12, 14-15, and 18 were amended. Accordingly, claims 1, 3-5, 8-12, 14-15, and 18 are pending and being examined. Claims 1, 12, and 18 are independent form.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4-5, 11-12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aoi et al (US 2020/0334477, hereinafter “Aoi”).

Regarding claim 1, Aoi discloses a method for monitoring a state of consciousness of at least one operator in an aircraft cockpit, the method comprising at least one set of steps which are, implemented automatically and iteratively (the method and apparatus for state estimation of a driver; see fig.6):
an image acquisition step, implemented by an image acquisition module (HW related features such as camera, processor, see 21 and 20 of fig.1 and para.48-50), comprising acquiring images of the operator or operators (the apparatus may obtain a moving image of a driver; see S11 of fig.6 and para.84); 
a first detection step, implemented by a first detection module, comprising detecting at least one first movement of a body of the operator or operators from the images (the apparatus may detect the face movement, and the degree of eye opening of the driver from each and every frame of the moving image; see S12 of fig.6 and para.90); 
a first determination step, implemented by a first determination module, comprising determining a first movement feature of the body of the operator or operators during at least one first time proportion of a predetermined first time window (the apparatus may calculate the features of the driver in every frame of the T moving frames (t=0, 1,…,T) to detect/determine the facial behaviors (the driver’s states); see S12-S14 of fig.6, fig.9 and para.102; see para.90), the first determination step being implemented if at least one first movement of the body of the operator or operators is detected during at least the first time proportion (wherein the features include whether the face of the driver is detected in each of the frames; see, e.g., the first row of fig.9 and para.102), the first time proportion of the predetermined first time window corresponding to the ratio between the sum of the times for which the detection is available during the predetermined first time window and the predetermined first time window (wherein the ratio of frame is 1/T; see fig.9 and para.101); 
a first transmission step, implemented by a first transmission module, comprising transmitting a signal representative of a state of loss of consciousness of the operator or operators to a user device, the first transmission step being implemented if the first movement feature meets a predetermined first condition (for example, when a “feel dizzy” state of the driver is detected based on the feature quantities obtained from the frames captured in the time window T, then “the automatic driving support apparatus 22 may control the operation of the vehicle C to switch from the manual drive mode to the automatic drive mode”; see S18-S19 of fig.6 and para.105—para.106; see operation “switch” in para.123). 

Aoi does not explicitly disclose that the apparatus continues a next (e.g., “second”) state detection only if a previous (e.g., “first”) state detection “fails” as recited in the claim. However, Aoi clearly teaches that “[t]he estimation unit may estimate at least one state of the driver selected from the group consisting of [:] looking forward carefully, feeling drowsy, looking aside, putting on or taking off clothes, operating a phone, leaning, being interrupted in driving by a passenger or a pet, suffering a disease attack, looking back, resting a head on arms, eating and drinking, smoking, feeling dizzy, taking abnormal movement, operating a car navigation system or an audio system, putting on or taking off glasses or sunglasses, and taking a photograph. The state estimation apparatus with this structure can estimate various states of the driver.” See Paragraph [0022]. In Paragraph [0106], Aoi further discloses that “[w]hen determining to continue estimating the state of the driver D, the control unit 110 repeats the processing in step S11 and subsequent steps.” Thus, the condition for starting estimating a next (second, third, fourth, …and eighth) state of the driver as recited in the claim, is an obvious and straightforward choice from the teachings of Aoi. In other words, Aoi teaches: 

“a second detection step, implemented by a second detection module, comprising detecting at least one second movement of the body of the operator or operators from the images when no first movement of the body of the operator or operators is detected during the first time proportion or when the first movement feature does not meet the predetermined first condition; a second determination step, implemented by a second determination module, comprising determining a second movement feature of the body of the operator or operators during at least one second time proportion of a second time window when -2-Serial No. 16/913,823at least one second movement of the body of the operator or operators is detected during at least the second time proportion; a second transmission step, implemented by a second transmission module, comprising transmitting a signal representative of a state of loss of consciousness of the operator or operators to the user device when the second movement feature meets a predetermined second condition (for example, when a “falling asleep” state of the driver is detected based on the feature quantities obtained from the frames captured in the time window T, then “the automatic driving support apparatus 22 may control the operation of the vehicle C to switch from the manual drive mode to the automatic drive mode”; see S18-S19 of fig.6 and para.105—para.106; see operation “switch” in para.123); a third determination step, implemented by a third determination module, comprising determining a head orientation of the operator or operators from the images when a head direction movement speed is greater than or equal to a predetermined head direction movement speed (using the feature quantities obtained from the frames captured in the time window T, when a “drowsy” state of the driver is detected based on the detected head direction movement speed shown in the 1st col and the 3rd row of Table 5, wherein a “drowsy” state is related to a head direction movement); a fourth transmission step, implemented by a fourth transmission module, comprising transmitting a signal representative of a state of loss of consciousness of the operator to the user device when the head orientation is within a predetermined orientation range during at least one third time proportion of the second time window (then “the automatic driving support apparatus 22 may control the operation of the vehicle C to switch from the manual drive mode to the automatic drive mode”; see S18-S19 of fig.6 and para.105—para.106; see operation “switch” in para.123); a third detection step, implemented by a third detection module, comprising detecting a shoulder movement of the operator or operators from the images when the second movement feature does not meet the predetermined second condition or when the head orientation is greater than or equal to the predetermined orientation during at least the third time proportion; a fourth determination step, implemented by a fourth determination module, comprising determining a shoulder movement speed of the operator or operators during the third time proportion when at least one shoulder movement of the operator or operators is detected during at least the third time proportion  (using the feature quantities obtained from the frames captured in the time window T, when a feel “Fainting” state of the driver is detected based on the detected body/shoulder movement shown in the 17th  row of Fig.4, wherein a “drowsy” state is related to a head direction movement); and a fifth transmission step, implemented by a fifth transmission module, comprising transmitting a signal representative of a state of loss of consciousness of the operator to the user device when the shoulder movement speed is less than a predetermined shoulder movement speed (then “the automatic driving support apparatus 22 may control the operation of the vehicle C to switch from the manual drive mode to the automatic drive mode”; see S18-S19 of fig.6 and para.105—para.106; see operation “switch” in para.123).”



As such, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teachings of Aoi by adding a condition---when a previous state detection of a driver does not meet the predetermined condition, then the system continues a next state detection for the driver in order to detect at least one state of the driver selected from the group (see [0022]).

As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to modify the teachings of Aoi since doing this would amount to a simple choice to obtain predictable results.

Regarding claim 4, Aoi discloses the method according to claim 2, wherein the first movement or movements of the body of the operator or operators correspond to at least one blink of at least one eye of the operator or operators, the first movement feature corresponding to a number of blinks of at least one eye, the first movement feature meeting the predetermined first condition if the number of blinks of at least one eye is less than a predetermined number of blinks of at least one eye (estimate “the blink count”; see para.135); and wherein the second movement or movements of the body of the operator or operators correspond to at least one head direction movement of the operator or operators, the second movement feature corresponding to a head direction movement speed, the second movement feature meeting the predetermined second condition if the head direction movement speed is less than a predetermined head direction movement speed (detect “falling asleep” state, see fig.4 and para.134).

Regarding claim 5, Aoi discloses the method according to claim 2 wherein the first movement or movements of the body of the operator or operators correspond to at least one head direction movement of the operator or operators, the first movement feature corresponding to a head direction movement speed, the first movement feature meeting the predetermined first condition if the head direction movement speed is less than a predetermined head direction movement speed (detect “falling asleep” state, see fig.4 and para.134); and wherein the second movement or movements of the body of the operator or operators correspond to at least one blink of the eye or eyes of the operator or operators, the second movement feature corresponding to a number of blinks of at least one eye, the second movement feature meeting the predetermined second condition if the number of blinks of at least one eye is less than a predetermined number of blinks of at least one eye (“the blink count”; see para.135).

Regarding claim 14, Aoi discloses, comprising: a third determination step, implemented by a third determination module, comprising determining a head orientation of the operator or operators from the images, the third determination step being implemented if a head direction movement speed is greater than or equal to a predetermined head direction movement speed (detect “looking back”, “feeling drowsy”, or “feeling dizzy”  state, see para.134); and a fourth transmission step, implemented by a fourth transmission module, comprising transmitting a signal representative of a state of loss of consciousness of the operator to the user device, the second transmission step being implemented if the head orientation is within a predetermined orientation range during at least one third time proportion of the second time window (the apparatus may control “switches between the manual drive mode and the automatic drive mode in accordance with, for example, the estimation result from the state estimation apparatus 10 or the settings of a car navigation system”; see also para.51-para.52).

Regarding claim 11, Aoi discloses the method according to claim 1, comprising: a fifth detection step, implemented by a fifth detection module, comprising detecting a heartbeat of the operator or operators (the apparatus estimates whether a “respiratory distress” or ” “heart attack” state is detected from the T frames captured by the camera; see para.81), the fifth detection step being implemented: if no second movement of the body of the operator or operators has been detected; or if the distribution of the pressure exerted by the mass of the operator or operators on the seat has a difference proportion, in comparison with the reference pressure distribution, greater than or equal to the predetermined proportion; an eighth determination step, implemented by an eighth determination module, comprising determining a heart rate, the eighth determination step being implemented if at least one heartbeat of the operator or operators is detected; an eleventh transmission step, implemented by an eleventh transmission module, comprising transmitting a signal representative of a state of loss of consciousness of the operator or operators to the user device, the eleventh transmission step being implemented if the determined heart rate is not within a predetermined heart rate range (the apparatus estimates whether a “respiratory distress” or ” “heart attack” state is detected from the T frames captured by the camera; see para.81); a twelfth transmission step, implemented by a twelfth transmission module, comprising transmitting a signal representative of possible malfunctioning of the image acquisition module to the user device, the twelfth transmission step being implemented if the determined heart rate is within the predetermined heart rate range (the apparatus may control “switches between the manual drive mode and the automatic drive mode in accordance with, for example, the estimation result from the state estimation apparatus 10 or the settings of a car navigation system”; see also para.51-para.52).

Regarding claim 12, 18, each of them is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.


7.	Claims 3, 8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoi et al (US 2020/0334477, hereinafter “Aoi”) in view of Fung et al (US 2018/0022358, hereinafter “Fung”). 

Regarding claim 3, Aoi does not explicitly disclose, comprising: a third transmission step, implemented by a third transmission module, comprising transmitting a signal representative of a possible state of malfunctioning of the movement detection to the user device, the third transmission step being implemented if no second movement of the body of the operator or operators is detected during the second time proportion. However, in the same field of endeavor, Fung teaches: a third transmission step, implemented by a third transmission module, comprising transmitting a signal representative of a possible state of malfunctioning of the movement detection to the user device, the third transmission step being implemented if no second movement of the body of the operator or operators is detected during the second time proportion (include “a failure detection system 244 that detects a failure in one or more of the vehicle systems 126. More specifically, the failure detection system 244 receives information from a vehicle system and executes a fail-safe function (e.g., system shut down) or a non-fail-safe function (e.g., system control) based on the information and a level of failure. In operation, the failure detection system 244 monitors and/or receives”; see 244 of fig.2, and para.264). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Fung into the teachings of Aoi by including a failure detection system for detecting a failure in one or more of the vehicle systems, as taught by Fung, in order to control vehicle systems by receiving monitoring information from one or more monitoring systems and determining a plurality of driver states based on the monitoring information from the one or more monitoring systems (Fung; see Abstract).

Regarding claim 8, 9, 15, Aoi discloses the claimed invention except for the aircraft. However, in the same field of endeavor, Fung teaches an apparatus for state estimation of a pilot in aircraft (wherein motor vehicle includes “aircraft”; see para.207).

Regarding claim 10, the combination of Aoi and Fung discloses the method according to claim 8, wherein the initialization step comprises a second detection substep, implemented by a second detection submodule, comprising detecting a pressure exerted by a mass of the operator or operators on a seat on which they are likely to sit (Fung: “pressure sensors” for detecting pressure of a driver on a seat; sees para.223, para.230), the set of steps being implemented: * firstly if the pressure has been detected during a predetermined second period; or " secondly if an action of the operator or operators has been detected during the predetermined first period and if the pressure has been detected during the predetermined second period; the method furthermore comprising: - a seventh determination step, implemented by a seventh determination module, comprising determining a distribution of the pressure exerted by the mass of the operator or operators on the seat, the seventh determination step being implemented: if no second movement of the body of the operator or operators has been detected; or * if the direction angle is greater than or equal to the predetermined direction angle; - a ninth transmission step, implemented by a ninth transmission module, comprising transmitting a signal representative of a state of loss of consciousness of the operator to the user device, the ninth transmission step being implemented if the distribution of the pressure exerted by the mass of the operator or operators on the seat has a difference proportion, in comparison with a reference pressure distribution, less than a predetermined proportion; - a tenth transmission step, implemented by a tenth transmission module, comprising transmitting a signal representative of possible malfunctioning of the image acquisition module to the user device, the tenth transmission step being implemented if the distribution of the pressure exerted by the mass of the operator or operators on the seat has a difference proportion, in comparison with a reference pressure distribution, greater than or equal to the predetermined proportion (Aoi: the apparatus may control “switches between the manual drive mode and the automatic drive mode in accordance with, for example, the estimation result from the state estimation apparatus 10 or the settings of a car navigation system”; see also para.51-para.52).

Response to Arguments
8.	Applicant’s arguments, with respects to claim 1, filed on 2/11/2022, have been fully considered but they are not persuasive.

On page 14 of Applicant’s response, applicant argues:
“he Examiner thus, based on the rejection of claims 7 and 17, appears to allege that this "putting on or taking off clothes" state of the driver discloses the detection of shoulder movements. Applicant respectfully submits…Thus, according to the Examiner's position, the system of Aoi is required to send a signal (e.g., to engage an automated driver aid) upon the detection of such shoulder movements. Applicant respectfully submits that this is precisely the opposite of what is recited in the subject matter recited in independent claims 1, 12, and 18. In the independent claims, it is recited that "a signal representative of a state of loss of consciousness of the operator" is transmitted "to the user device when the shoulder movement speed is less than a predetermined shoulder movement speed" (e.g., when no shoulder movement, or only minimal or negligible shoulder movement, is detected).”
(The emphases added by Applicant.)

The examiner notes: Although the examiner’s previous mapping---using the state of “putting on or taking off clothes” disclosed by Aoi to interpret “the detection of shoulder movements” recited in the claim is not that accurate, Aoi teaches these limitations in the disclosure as explained in detailed in the rejections of the claims of this office action. Aoi clearly teaches that a plurality of states of a driver comprises a “Fainting” state of the driver. See the 17th row of Fig.4. For one of ordinary skill in the art, it would have been obvious to appreciate that a fainting state of a [sitting] driver means that the driver is rapid falling down.  A fainting state of a [sitting] driver is therefore related to the shoulder movements of the driver. Thus, the rejections are proper, and the argument is unpersuasive.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/1/2022